
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 5817
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 13, 2012
			Received; read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		AN ACT
		To amend the Gramm-Leach-Bliley Act to
		  provide an exception to the annual privacy notice requirement.
	
	
		1.Short titleThis Act may be cited as the
			 Eliminate Privacy Notice Confusion
			 Act.
		2.Exception to
			 annual privacy notice requirement under the Gramm-Leach-Bliley
			 ActSection 503 of the
			 Gramm-Leach-Bliley Act (15 U.S.C. 6803) is amended by
			 adding at the end the following:
			
				(f)Exception to
				annual notice requirementA financial institution that—
					(1)provides nonpublic
				personal information only in accordance with the provisions of subsection
				(b)(2) or (e) of section 502 or regulations prescribed under section 504(b),
				and
					(2)has not changed
				its policies and practices with regard to disclosing nonpublic personal
				information from the policies and practices that were disclosed in the most
				recent disclosure sent to consumers in accordance with this subsection,
					shall not
				be required to provide an annual disclosure under this subsection until such
				time as the financial institution fails to comply with any criteria described
				in paragraph (1) or
				(2)..
		
	
		
			Passed the House of
			 Representatives December 12, 2012.
			Karen L. Haas,
			Clerk
		
	
